 

Exhibit 10.4(f)

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made by and between
Dwight Barns residing at 3 Stonybrook Road Westport CT, 06880 (the
“Participant”) and Nielsen Holdings plc, a company incorporated under the laws
of England and Wales, having its registered office in the United Kingdom (the
“Company” and together with its subsidiaries and affiliates, the “Company
Group”).

 

WITNESSETH:

 

WHEREAS, the Participant has been employed by the Company Group since the date
specified in the Appendix A; and

 

WHEREAS, the parties to this Agreement desire to enter into an agreement in
order to provide certain separation benefits to the Participant pursuant to the
terms of the Nielsen Holdings plc Severance Policy for Section 16 Officers and
United States-Based Senior Executives (the “Policy”);

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter provided and of the actions taken pursuant thereto, the parties
agree as follows:

 

1.The Participant’s employment with the Company Group, and the Participant’s
membership on any committees, is terminated as of the “Date of Termination”
specified in the Appendix A.

2.Effective on such date, the Participant will incur a “Qualifying Termination”
under the Policy, a summary plan description of which the Participant hereby
acknowledges receipt, and will, accordingly, be entitled to the benefits set
forth therein subject to the terms and conditions of such Policy and this
Agreement, subject to Participant’s execution on or after the Date of
Termination and non-revocation during the applicable revocation period (or in
the event of Participant’s death or disability, execution and non-revocation by
the estate or representative of Participant) of a release of claims in favor of
the Company in a form substantially identical to paragraphs 12 through 17 of
this Agreement (the “Final Release”).  A summary of the benefits to which the
Participant is entitled under the Policy is set forth in the Appendix A and
Appendix B.

3.Through the “Severance Period” specified in the Appendix A, the Participant
will be reasonably available to consult on matters and will cooperate to a
reasonable extent with respect to any claims, litigations or investigations,
relating to the Company Group.  No reimbursement for expenses incurred after the
commencement of a period of inactive employee status, or if there is no such
period, after termination of employment, shall be made to the Participant unless
authorized in advance by the Company.

4.All records, files, drawings, documents, models, disks, equipment and the like
relating to the businesses of the Company Group shall remain the sole property
of the Company Group and shall not be removed from the premises of the Company
Group.  The Participant further agrees to return to the Company Group any
property of the Company Group that the Participant may have, no matter where
located, and not to keep any copies or portions thereof.

 

Executive Standard

--------------------------------------------------------------------------------

 

5.The Participant shall not make any derogatory statements about the Company
Group and shall not make any written or oral statement, news release or other
announcement relating to the Participant’s employment by the Company Group or
relating to the Company Group, its subsidiaries, customers or personnel, which
is designed to embarrass or criticize any of the foregoing.    The Company will
instruct the members of the Board of Directors of the Company and the members of
the Executive Committee of the Company (each as comprised as of the date of this
Agreement) not to make any derogatory statements about Participant and not to
make any written or oral statement, news release or other announcement relating
to the Participant’s employment with the Company, which is designed to embarrass
or criticize the Participant.  Nothing in this Agreement shall be construed to
limit, impede or impair the right of the Participant to engage in Protected
Activity (as defined below) or to impede or impair the rights of the members of
the Board of Directors of the Company or the members of the Executive Committee
of the Company from making truthful statements or complying with applicable
law.    

6.In consideration of the Company entering into this Agreement with the
Participant and subject to the consequences set forth in Paragraph 9 below, the
Participant shall not, directly or indirectly, (i) at any time during or after
the Participant’s employment with the Company Group, disclose any Confidential
Information (as defined below) except (A) when required to perform his or her
duties to the Company Group, (B) as required by law or judicial process, or (C)
in connection with any Protected Activity by the Participant; or (ii) at any
time during the Participant’s employment with the Company Group and for the
duration of the Severance Period (A) associate with (whether as a proprietor,
investor, director, officer, employee, consultant, partner or otherwise) or
render services to any business that competes with the business of the Company
Group, in any geographic or market area where the Company Group conducts
business or provides products or services (or which the Participant has
knowledge, at the time in question, that the Company Group has plans to commence
engaging in within twelve (12) months); provided, however, that nothing herein
shall be deemed to prohibit the Participant’s ownership of not more than 2% of
the publicly-traded securities of any competing business, (B) induce, influence,
encourage or solicit in any manner any client, prospective client with which the
Participant had interactions in connection with his/her employment in the 18
months prior to termination of the Participant’s employment with the Company
Group, vendor or supplier of the Company Group, to cease or reduce doing
business with the Company Group or to do business with any business in
competition with the business of the Company Group, or (C) solicit, recruit, or
seek to hire, or otherwise assist or participate in any way in the solicitation
or recruitment of, any person who has been employed or engaged by the Company
Group at any time during the 6 months immediately preceding the termination of
the Participant’s employment, or induce, influence, or encourage in any manner,
or otherwise assist or participate in any way in the inducement, influence or
encouragement of, any such person to terminate his or her employment or
engagement with the Company Group or (D) hire or otherwise assist or participate
in any way in the hiring of, any person who has been employed or engaged by the
Company Group at any time during the 6 months immediately preceding the
termination of the Participant’s employment.  The provisions hereof shall be in
addition to and not in derogation of any other agreement covering similar
matters to which the Participant and the Company Group or any subsidiary or
affiliate thereof are parties.  For purposes of this agreement, the “business of
the Company Group” means consumer purchasing measurement and analytics, media
audience measurement and analytics, and any other line of business in which the
Company Group is engaged at the time of the termination of the Participant’s
employment (or which the Participant has knowledge, at the time in question,
that the Company Group has plans to commence engaging in within twelve (12)
months). If the Participant is primarily providing services in California at the
time the Participant’s employment with the Company Group terminates, then
sub-clauses (A), (B) and (D) of clause (ii) of this Paragraph 6 shall not apply
following such termination.

7.If the Participant performs services for an entity other than the Company
Group at any time prior to the end of the Severance Period (whether or not such
entity is in competition with the Company Group), the Participant shall notify
the Company on or prior to the commencement thereof.  To “perform services”
shall mean employment or services as an employee, consultant, owner, partner,
associate, agent or otherwise on behalf of any person, principal, partnership,
firm or corporation.

2

Executive Standard

--------------------------------------------------------------------------------

 

8.“Confidential Information” shall include all trade secrets and proprietary or
other confidential information owned, possessed or used by the Company in any
form, whether or not explicitly designated as confidential information,
including, without limitation, business plans, strategies, customer lists,
customer projects, cooperator lists, personnel information, financial
information, pricing information, cost information, methodologies, software,
data, and product research and development.  Confidential Information shall not
include any information that is generally known to the industry or the public
other than as a result of the Participant’s breach of this covenant or any
breach of other confidentiality obligations by the Participant, employees or
third parties.

9.If at any time a court holds that the restrictions stated in Paragraph 6 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area or, if the court does not
undertake such substitution, then the remainder of Paragraph 6 shall be given
full effect without regard to the invalid portion.  Because the Participant’s
services are unique and because the Participant has had and will continue to
have access to Confidential Information, the parties hereto agree that money
damages will be an inadequate remedy for any breach of this Agreement.  In the
event of a material breach or threatened breach of Paragraph 3, 5, 6, 7, 12 or
13 of this Agreement, the Company or its successors or assigns may, in addition
to other rights and remedies existing in their favor, (i) apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
the posting of a bond or other security) or (ii) solely, in the event of an
actual breach, the Company may cease all payments or other benefits required to
be made to the Participant under this Agreement and/or the Policy; provided,
however, that prior to ceasing payments or other benefits, the Company shall
provide Participant with written notice of such breach and, to the extent
curable, an opportunity of five business days to cure such
breach.  Notwithstanding any remedy sought by the Company under this Paragraph,
the release provisions of Paragraphs 12, 13 and 14 shall remain in full force
and effect.

10.The Participant acknowledges that the restrictions in Paragraph 6 above are
not greater than required to protect the Company Group’s legitimate business
interests, including without limitation the protection of its Confidential
Information and the protection of its client relationships, and are reasonably
limited in time or duration, geography and scope of activity.  The Participant
further acknowledges that, viewed separately or together, the restrictions in
Paragraph 6 above do not unfairly or unreasonably restrict the Participant’s
ability to obtain other comparable employment, earn a living, work in any
particular area or otherwise impose an undue hardship on Participant.  In
addition to the restrictive covenants set forth in this Agreement, the
Participant acknowledges that he shall remain bound by (a) the restrictive
covenants set forth in any equity award agreement between the Company and the
Participant (“Participant Award Agreements”), the form of which restrictive
covenants is attached hereto as Appendix C, and (b) the applicable provisions of
the Participant Award Agreements describing the consequences of breaching any
such restrictive covenants.  The Company agrees that, other than as set forth in
this Agreement or in the Participant Award Agreements, there are no binding
arrangements between the Company and the Participant regarding non-competition,
client solicitation or employee solicitation.

3

Executive Standard

--------------------------------------------------------------------------------

 

11.Protected Activity.  Nothing in this Agreement shall prohibit or impede the
Participant from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law.  An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.  Except as otherwise provided in this
paragraph or under applicable law, under no circumstance is the Participant
authorized to disclose any information covered by the Company Group’s
attorney-client privilege or attorney work product, or the Company Group’s trade
secrets, without the Company’s prior written consent.  The Participant does not
need the prior authorization of (or to give notice to) the Company regarding any
communication, disclosure, or activity described in this Paragraph.

12.To the fullest extent permitted by law, the Participant, for the Participant,
the Participant’s family, heirs, representatives, successors and assigns
releases and forever discharges the Company Group and its successors, assigns,
subsidiaries, affiliates, directors, officers, employees, attorneys, agents and
trustees or administrators of any Company Group plan from any and all claims,
demands, debts, damages, injuries, actions or rights of action of any nature
whatsoever, whether known or unknown, whether brought by or on behalf of the
Participant, which the Participant had, now has or may have against the Company
Group, its successors, assigns, subsidiaries, affiliates, directors, officers,
employees, attorneys, agents and trustees or administrators of any Company Group
plan, from the beginning of the Participant’s employment to and including the
date of this Agreement relating to or arising out of the Participant’s
employment with the Company Group or the termination of such employment other
than (i) a claim with respect to a vested right the Participant may have to
receive benefits under any plan maintained by the Company Group, (ii) any claim
that cannot be waived as a matter of law or public policy of the state whose law
governs the claim, (iii) any rights to indemnification (including the
advancement of legal fees) or expense reimbursement under any agreement between
the Participant and any member of the Company Group or any organizational
document of any member of the Company Group, or pursuant to any director’s and
officer’s liability insurance policy, or (iv) any right of the Participant in
his or her capacity as an equityholder of the Company’s securities.

13.To the fullest extent permitted by law, the Participant covenants that
neither the Participant, nor any of the Participant’s respective heirs,
representatives, successors or assigns, will commence, prosecute or cause to be
commenced or prosecuted against the Company or any of its successors, assigns,
subsidiaries, affiliates, directors, officers, employees, attorneys, agents and
trustees or administrators of any Company Group plan any action or other
proceeding (other than those charges, claims or complaints with those
administrative agencies which as a matter of law the Participant may not be
prohibited from filing) based upon any claims, demands, causes of action,
obligations, damages or liabilities which are being released by this Agreement,
although the Company’s acknowledgement of this exception does not limit the
scope of the waiver and release stated in Paragraph 12 above.  The Participant
further agrees not to seek to challenge the validity of this Agreement, except
that this covenant not to sue set forth in this Paragraph 13 does not affect the
Participant’s future right to enforce appropriately the terms of this Agreement
in a court of competent jurisdiction or to challenge the validity of this
release under the Age Discrimination in Employment Act of 1967, as amended.

4

Executive Standard

--------------------------------------------------------------------------------

 

14.The Participant acknowledges that:

i.The Participant is hereby advised to consult with an attorney at the
Participant’s own expense before executing this Agreement and that the
Participant has been advised by an attorney or has knowingly waived the
Participant’s right to do so,

ii.The Participant has had a period of at least twenty-one (21) days within
which to consider this Agreement,

iii.The Participant has a period of seven (7) days from the date that the
Participant signs this Agreement within which to revoke it by written notice to
the Company’s Human Resources Department, and that this Agreement will not
become effective or enforceable until the expiration of this seven (7) day
revocation period,

iv.The Participant fully understands the terms and contents of this Agreement
and freely, voluntarily, knowingly and without coercion enters into this
Agreement,

v.The Participant is receiving greater consideration hereunder than the
Participant would receive had the Participant not signed this Agreement and that
the consideration hereunder is given in exchange for all of the provisions
hereof, and

vi.The waiver or release by the Participant of rights or claims the Participant
may have under Title VII of the Civil Rights Act of 1964, The Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967, the Older Workers Benefit Protection Act, Americans with Disabilities
Act, the Worker Adjustment and Retraining Notification Act (all as amended)
and/or any other local, state or federal law, order or regulation dealing with
employment or the termination thereof is knowing and voluntary and, accordingly,
that it shall be a breach of this Agreement, subject to the exception in
Paragraph 13 above,  to institute any action or to recover any damages that
would be in conflict with or contrary to this acknowledgment or the releases the
Participant has granted hereunder.  The Participant understands and agrees that
the Company’s payment or offer of money and other benefits to the Participant
and the Participant’s signing of this Agreement does not in any way indicate
that the Participant has any viable claims against the Company Group or that the
Company Group admits any liability whatsoever.

15.No member of the Board of Directors of the Company has advised the Chief
Legal Officer of the Company that such member has any actual knowledge of any
legal claims that the Company has against Participant as of the date of this
Agreement; exclusive of any pending lawsuits that name the Company, members of
the Board of Directors of the Company and Participant as defendants.

16.This Agreement and the Final Release constitute the entire agreement of the
parties as to the Participant’s termination and severance benefits, and all
prior negotiations or representations are merged herein.  This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors, assigns, heirs and legal representatives but neither this
Agreement nor any rights hereunder shall be assignable by the Participant
without the Company’s written consent.  In addition, this Agreement supersedes
any prior employment or compensation agreement, whether written, oral or implied
in law or implied in fact between the Participant and the Company, which prior
agreements are hereby terminated other than any restrictive covenant agreements
or other agreements by which the Participant has agreed to comply with any
restrictive covenants.  

5

Executive Standard

--------------------------------------------------------------------------------

 

17.If for any reason any one or more of the provisions of this Agreement shall
be held or deemed to be inoperative, unenforceable or invalid by a court of
competent jurisdiction, such circumstances shall not have the effect of
rendering such provision invalid in any other case or rendering any other
provisions of this Agreement inoperative, unenforceable or invalid, except as
otherwise required to carry out the intent of the parties hereunder, and only as
required to bring this Agreement into compliance with the law.

18.This Agreement shall be construed in accordance with the laws of the State of
New York except to the extent superseded by applicable federal law.

19.In the event of Participant’s termination of employment with the Company by
the Company for Cause or by Participant without Good Reason prior to the Date of
Termination, this Agreement shall be null and void and Participant’s rights upon
such termination of employment shall be governed by any plans and agreements
applicable to Participant; provided, however, that, prior to terminating
Participant’s employment for Cause, the Company shall provide Participant with
written notice of the conduct or event constituting Cause and an opportunity of
five business days to cure the conduct or event constituting Cause and the
consequences thereof, to the extent curable.  In the event of Participant’s
termination of employment with the Company for any other reason prior to the
Date of Termination, this Agreement shall remain in full force and effect
(except that “Date of Termination” shall refer to the date on which Participant
actually terminates employment with the Company) and Participant and the Company
shall be entitled to exercise their respective rights, and shall be bound by
their respective obligations, under this Agreement.

6

Executive Standard

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Participant and the Company, by its duly authorized
agent, have hereunder executed this Agreement.  

 

 

Dated:  October 17, 2018

 

 

 

/s/ Dwight Barns

 

Dwight Barns

 

 

 

 

 

NIELSEN HOLDINGS PLC

 

 

 

 

 

/s/ James A. Attwood, Jr.

 

By: James A. Attwood, Jr.

 

Title: Executive Chairman

 

7

Executive Standard

--------------------------------------------------------------------------------

 

Appendix A

 

Summary of Severance Benefit Entitlements Under The Nielsen Holdings plc

Severance Policy for Section 16 Officers and United States-Based Senior
Executives

 

Participant’s Group:

 

CEO

 

 

 

Termination Date:

 

12/31/2018

 

 

 

Severance Period:

 

1/1/2019 – 12/31/2020 (104 weeks)

 

 

 

Severance Payment:

 

An amount equal to $54,230.77 per week for 104 weeks payable in accordance with
the Company’s usual payroll practices (payments every other week)

 

 

 

Group Health Benefit Continuation

 

 

through the Severance Period:

 

You will be able to continue participation for you and your eligible family in
the benefit plans outlined below at the same rate that similarly situated active
employees contribute to the plan.  These contributions will be withheld from
your normal paychecks in accordance with the Company’s usual payroll practices.

 

 

 

 

 

1.    Nielsen Health Savings Plan

 

 

2.    CIGNA Dental PPO

 

 

 

 

 

All family members may stay enrolled throughout the severance period, which runs
concurrently with COBRA, subject to overall eligibility under the plan.  If a
dependent becomes ineligible during the severance period, they will be eligible
to enroll in COBRA for the duration of their COBRA eligibility.  

 

 

 

2018 Annual Bonus Payment:

 

The Board will make a payout decision based on the approved plan funding
percentage and its assessment of Mr. Barns’ individual performance.  Any payout
will be paid at the time such bonus would have been paid if not for the
employment termination.

 

 

 

Outplacement:

 

For 1 year, at the Executive level ($100,000 maximum), as delivered by the
Company’s designated provider.

 

 

 

 

The description of benefits contained in this Appendix A is only a summary and
is subject to the terms and conditions of the Policy.  Refer to your summary
plan description for more detail.

8

Executive Standard

--------------------------------------------------------------------------------

 

Appendix B

Treatment of Nielsen Equity Grants

 

2016 Long Term Performance Plan

 

The grant will continue to vest on the normally scheduled vesting date.  Payouts
will be determined at the end of the performance period subject to the final
plan performance assessment approved by the Board of Directors and will be paid
on the normally scheduled vesting date.

 

 

 

2017 Long Term Performance Plan

 

The grant will continue to vest on the normally scheduled vesting date.  Payouts
will be determined at the end of the performance period subject to the final
plan performance assessment approved by the Board of Directors and will be paid
on the normally scheduled vesting date.

 

 

 

2018 Long Term Performance Plan

 

A pro-rata portion equal to 2/3 of the granted performance RSUs will continue to
vest on the normally scheduled vesting date.  Payouts will be determined at the
end of the performance period subject to the final plan performance assessment
approved by the Board of Directors and will be paid on the normally scheduled
vesting date.  The remaining portion equal to 1/3 of the granted performance
RSUs will be forfeited on December 31, 2018.

 

 

 

Stock Options

 

All outstanding and unvested stock options will continue to vest on their normal
schedules.  All current and future vested stock options will expire on their
normally scheduled expiration date (7 years from the date of grant).

 

 

 

Restricted Stock Units

 

All restricted stock units outstanding and unvested on the Termination Date will
vest on January 1, 2019.  You will be required to hold the Company shares
underlying the restricted stock units, net of any shares required to satisfy
applicable tax withholdings, for the 24 months following the employment
termination date and these underlying shares are required to be held and housed
at Fidelity during this 24 month period.

 

 

 

 

The description of benefits contained in this Appendix B is only a summary and
is subject to the terms and conditions of the Policy.  Refer to your summary
plan description for more detail.

 

9

Executive Standard

--------------------------------------------------------------------------------

 

Appendix C

Confidential Information; Non-Compete; Non-Solicitation

 

1.In consideration of the Company entering into this Agreement with the
Participant, the Participant shall not, directly or indirectly, (i) at any time
during or after the Participant’s employment with the Company or any of its
subsidiaries, parents or affiliates (collectively, “Nielsen”), disclose any
Confidential Information (as defined below) except (A) when required to perform
his or her duties to Nielsen; (B) as required by law or judicial process; or (C)
in connection with any Protected Activity (as defined below) by the Participant;
or (ii) at any time during the Participant’s employment with Nielsen and for a
period of 12 months thereafter or, if the Participant’s employment with Nielsen
is terminated under circumstances that entitle the Participant to receive
severance under any severance plan, policy or agreement with Nielsen applicable
to the Participant at the time of such termination, for the duration of the
applicable severance period under such plan, policy or agreement if such
severance period is longer than 12 months (with, for the avoidance of doubt, the
severance period for any lump sum severance payment being equal to the number of
months of base salary being paid in such lump sum (for example, 1.5x base salary
equates to a severance period of 18 months)) (A) associate with (whether as a
proprietor, investor, director, officer, employee, consultant, partner or
otherwise) or render services to any business that competes with the business of
Nielsen, in any geographic or market area where Nielsen conducts business or
provides products or services (or which the Participant has knowledge, at the
time in question, that Nielsen has plans to commence engaging in within twelve
(12) months); provided, however, that nothing herein shall be deemed to prohibit
the Participant’s ownership of not more than 2% of the publicly-traded
securities of any competing business; (B) induce, influence, encourage or
solicit in any manner any (x) client or prospective client with which the
Participant had interactions in connection with his/her employment in the 18
months prior to termination of the Participant’s employment with Nielsen, or (y)
vendor or supplier of Nielsen, to cease or reduce doing business with Nielsen or
to do business with any business in competition with the business of Nielsen;
(C) solicit, recruit, or seek to hire, or otherwise assist or participate in any
way in the solicitation or recruitment of, any person who has been employed or
engaged by Nielsen at any time during the 6 months immediately preceding the
termination of the Participant’s employment, or induce, influence, or encourage
in any manner, or otherwise assist or participate in any way in the inducement,
influence or encouragement of, any such person to terminate his or her
employment or engagement with Nielsen; or (D) hire or otherwise assist or
participate in any way in the hiring of, any person who has been employed or
engaged by Nielsen at any time during the 6 months immediately preceding the
termination of the Participant’s employment. The provisions hereof shall be in
addition to and not in derogation of any other agreement covering similar
matters to which the Participant and the Company or any subsidiary or affiliate
thereof are parties. For purposes of this agreement, the “business of Nielsen”
means consumer purchasing measurement and analytics, media audience measurement
and analytics, and any other line of business in which Nielsen is engaged at the
time of the termination of the Participant’s employment (or which the
Participant has knowledge, at the time in question, that Nielsen has plans to
commence engaging in within twelve (12) months). If the Participant is primarily
providing services in California at the time the Participant’s employment with
Nielsen terminates, then sub-clauses (A), (B) and (D) of clause (ii) of this
Section 1 shall not apply following such termination.

 

2.“Confidential Information” shall include all trade secrets and proprietary or
other confidential information owned, possessed or used by Nielsen in any form,
whether or not explicitly designated as confidential information, including,
without limitation, business plans, strategies, customer lists, customer
projects, cooperator lists, personnel information, financial information,
pricing information, cost information, methodologies, software, data, and
product research and development. Confidential Information shall not include any
information that is generally known to the industry or the public other than as
a result of the Participant’s breach of this covenant or any breach of other
confidentiality obligations by the Participant, employees or third parties.

3.If the Participant performs services for an entity other than Nielsen at any
time prior to the end of the 12-month post-termination period or, if longer, the
applicable severance period (whether or not such entity is in competition with
Nielsen), the Participant shall notify the Company on or prior to the
commencement thereof. To “perform services” shall mean employment or services as
an employee, consultant, owner, partner, associate, agent or otherwise on behalf
of any person, principal, partnership, firm or corporation.

 

10

Executive Standard

--------------------------------------------------------------------------------

 

4.If at any time a court holds that the restrictions stated in Section 1 above
are unreasonable or otherwise unenforceable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographic area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area or, if the court does not
undertake such substitution, then the remainder of Section 1 shall be given full
effect without regard to the invalid portion. Because the Participant’s services
are unique and because the Participant has had and will continue to have access
to Confidential Information, the parties hereto agree that money damages will be
an inadequate remedy for any breach of this Agreement. In the event of a breach
or threatened breach of this Agreement, Nielsen or its successors or assigns
may, in addition to other rights and remedies existing in their favor, (i) apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without the posting of a bond or other security); and (ii)
may require the Participant (A) to forfeit any vested or unvested portion of the
Grant and to return all Shares previously issued to the Participant under the
Grant (“Grant Shares”); and (B) to pay to Nielsen the full value of any
consideration received for the Grant Shares that were previously sold by the
Participant or otherwise disposed of to a third party (or if no such
consideration was received, the then fair market value of the Grant Shares).

 

5.The Participant acknowledges that the restrictions in Section 1 above are not
greater than required to protect Nielsen’s legitimate business interests,
including without limitation the protection of its Confidential Information and
the protection of its client relationships, and are reasonably limited in time
or duration, geography and scope of activity. The Participant further
acknowledges that, viewed separately or together, the restrictions in Section 1
above do not unfairly or unreasonably restrict the Participant’s ability to
obtain other comparable employment, earn a living, work in any particular area
or otherwise impose an undue hardship on Participant.

 

6.Protected Activity. Nothing in this Agreement shall prohibit or impede the
Participant from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law. An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order. Except as otherwise provided in this
paragraph or under applicable law, under no circumstance is the Participant
authorized to disclose any information covered by Nielsen’s attorney9 client
privilege or attorney work product, or Nielsen’s trade secrets, without
Nielsen’s prior written consent. The Participant does not need the prior
authorization of (or to give notice to) Nielsen regarding any communication,
disclosure, or activity described in this paragraph.

 

11

Executive Standard